EXHIBIT 10.11


PROMISSORY NOTE ISSUED TO MMC MINES, INC. DATED MARCH 9, 2012
 

Principal Amount: $10,000.00 Issue Date: March 9, 2012

 
 PROMISSORY NOTE


This Promissory Note Payable on Demand (the “Note”) is made and effective March
9, 2012,


                         

 

BETWEEN: MMC Mines, Inc.      AND: American Sierra Gold Corp. (the “Borrower”),
a corporation organized and existing under the laws of the State of Nevada, with
its head office located at:   1420 5th Ave Ste 2200   Seattle, WA 98101

 
FOR VALUE RECEIVED, the undersigned Borrower promises to pay to the order of
Holder, the sum of Ten thousand  U.S. Dollars ($10,000), together with interest
of six percent (6%) per annum on the unpaid balance. The entire principal and
any accrued interest shall be fully and immediately payable UPON DEMAND of
Holder thereof.


Upon default in making payment within 30 days of demand, and provide this note
is turned over for collection, Borrower agrees to pay all reasonable legal fees
and costs of collection to the extent permitted by law. This Note shall take
effect as a sealed instrument and be enforced in accordance with the laws of the
State of Washington. All parties to this note waive presentment, notice of
non-payment, protest and notice of protest, and agree to remain fully bound
notwithstanding the release of any party, extension of modification of terms, or
discharge of any collateral for this note.


IN WITNESS WHEREOF, the undersigned has caused the Note to duly executed as of
the date first written above.


BORROWER
American Sierra Gold Corp.


/s/ James Vandeberg                              


James Vandeberg
Chief Executive Officer
 
 
 